Citation Nr: 1100647	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007, April 2007, and November 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran's original death certificate shows that he died 
in August 2006 as a result of coronary artery disease due to 
diabetes mellitus, type II.  

2.  Probative medical evidence of record shows that the Veteran's 
coronary artery disease manifested during service and caused his 
death.  


CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 
C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

Law and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310 
(West 2002).  A service-connected disorder is one that was 
incurred in or aggravated by active service; one for which there 
exists a rebuttable presumption of service incurrence, such as a 
carcinoma, if manifested to the required degree within a 
prescribed period from the veteran's separation from active duty; 
or one that is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2010).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable presumptive 
period, and that he still has such a disorder.  38 C.F.R. 
§ 3.303(b).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other disorder, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312 (2010).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Here, the certificate of death indicates that the Veteran died in 
August 2006 as a result of coronary artery disease due to 
diabetes mellitus, type II.  Throughout the current appeal, the 
appellant (the Veteran's widow) contends that the coronary artery 
disease that caused the Veteran's demise was incurred during his 
service.

A review of the service treatment records shows multiple 
occasions of treatment for chest pain.  December 1970 treatment 
records note several complaints of pain in the Veteran's left 
chest, shoulder, arm and back.  A February 1971 record shows 
complaints of shoulder, back, and chest pain.  Although a 
subsequent chest X-ray was within normal limits, later, in 
November 1971, the Veteran complained of heart palpitations with 
chest and left shoulder pain.  The examiner noted that cardiac 
physiologic symptoms were present.  A subsequent chest X-ray was 
normal.  However, in February 1972, the Veteran again complained 
of chest pains for the previous two months with gas and an upset 
stomach.  He reported having a "kick" in his heart with 
feelings of weakness.  The examiner diagnosed gaseous indigestion 
and prescribed Mylanta.

In a post-service February 2007 private medical record, Dr. C. B. 
indicated that he had been treating the Veteran for several 
months prior to his death.  Dr. C.B. acknowledged the Veteran's 
history of recurring chest pain with irradiation to his left arm 
during active duty and explained that, although in-service 
testing found no evidence of coronary artery disease, a more 
detailed examination, such as a coronary artery angiogram, could 
have identified coronary artery disease because of the Veteran's 
obesity and possible diabetes at that time.  The doctor cited 
reports in medical literature noting autopsies of young soldiers 
during the Vietnam War which showed that many suffered from 
atherosclerotic disease.  He then opined that it was possible 
that the symptoms reported by the Veteran during active duty 
could be attributed to an undiagnosed coronary artery disease.

Also, in June 2007, Dr. P. F. B. (a cardiologist), opined that 
the Veteran's coronary artery disease manifested during his 
active service.  This physician noted the Veteran's family 
history of coronary artery disease and the fact that coronary 
artery disease generally exists for a long period of time prior 
to the onset of symptoms.  He stated that the Veteran's symptoms 
in-service, such as epigastric pain and left arm and chest pain, 
could have been an early reflection of the disease and are 
classic symptoms of the disease.  The doctor also acknowledged 
the Veteran's risk factors during service such as obesity and 
tobacco use and then opined that the Veteran's coronary artery 
disease was incurred in active service and that his in-service 
symptoms were a reflection of the disease.  The doctor explained 
that it was consistent with a history of coronary artery disease 
to have ongoing symptoms for years before suffering an unstable 
coronary event as was the case for this Veteran in April 2004.  

In October 2007, a VA examiner who had reviewed the Veteran's 
claims folder acknowledged the Veteran's symptoms of chest pain 
in service and remarked that, although an EKG which was done was 
normal, the Veteran never had any stress test or any coronary 
angiography at that time.  After reviewing the claims file, the 
examiner opined, in essence, that, because there was no diagnosis 
of coronary artery disease in service, he could only speculate as 
to the cause of the Veteran's chest pain and that this symptom 
could be attributable to many other causes other than coronary 
artery disease.

In May 2008, a private physician Dr. H. G. W. opined, in essence, 
that the Veteran's coronary artery disease was present during 
service.  He acknowledged the Veteran's complaints and treatment 
during service and explained that, when he first treated the 
Veteran in 2002, the Veteran reported dyspeptic symptoms and 
palpitations almost exactly as those described in the in-service 
progress note dated in February 1972.  Dr. H. G. W. further 
explained that a recent ECG showed evidence of a prior myocardial 
infarction and that the Veteran's right coronary artery was 
totally occluded, a process that takes years.  The doctor opined 
that the evidence of record supported a finding that the 
Veteran's coronary artery disease existed since service.  In 
support of this conclusion, Dr. H. G. W. noted that medical 
evidence reflects coronary artery disease in soldiers as young as 
18 years old and that the Veteran's in-service risk factors 
included obesity, fluctuating weight, elevated blood pressure, 
and elevated serum uric acid, as well as the Veteran's strong 
family history of early coronary artery disease.  Additionally, 
the physician noted that the Veteran also overtly manifested more 
risk factors for coronary artery disease including diabetes 
mellitus and hyperlipedmia that were so severe that they resulted 
in acute pancreatitis.  This doctor further determined that the 
subsequent developments, including the Veteran's progression to 
overt diabetes mellitus and severe hyperlipidemia at a young age, 
as well as his mother's death and sister's coronary artery bypass 
graft at a young age, demonstrate that he was at extraordinary 
risk for early coronary artery disease.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

With regard the private medical opinions of record reflecting 
that the Veteran's coronary artery disease was incurred during 
his active duty, the Board finds them probative.  The opinions 
were based on a complete review of the Veteran's service history 
and medical history.  Additionally, the examiners offered medical 
literature in support of the opinions.  Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. vet. App. Dec. 1, 2008) (holding that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions and that a private medical opinion may not be 
discounted solely because the opining clinician did not review 
the claims file); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of medical opinion 
evidence is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached).  Of further importance to the Board in this 
matter is the fact that these physicians personally treated the 
Veteran and were, therefore, closely familiar with his cardiac 
condition prior to, and at the time of, his death.  Moreover, no 
probative, negative medical opinion has been offered to 
contradict the positive opinions of these physicians.  

Based on this evidentiary posture, the Board finds that each of 
the elements for service connection for the Veteran's cause of 
death has been met.  Specifically, the probative medical evidence 
of record shows that the Veteran's coronary artery disease was 
incurred in service and ultimately caused his death.  This 
evidence is consistent with the appellant's contentions.  

The Board concludes, therefore, that the preponderance of the 
relevant evidence of record supports the appellant's claim.  
Accordingly, in resolving doubt in the appellant's behalf, the 
Board finds that service connection for the cause of the 
Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


